Citation Nr: 1000662	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-32 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to January 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted an increased rating of 10 percent for 
the Veteran's left knee disability and denied service 
connection for PTSD.  In September 2009, the Veteran 
testified before the Board by video conference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in March 2009.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  In 
addition, in September 2009 the Veteran testified that he is 
receiving benefits from the Social Security Administration 
(SSA) for carpal tunnel syndrome.  Since the SSA decision and 
the records upon which that grant of benefits was based are 
not included in the claims folder, those records should also 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Finally, in February 2005 and July 2005 the RO requested 
private treatment records from the Wiregrass Medical Center, 
but have not received any response to their requests.  
Accordingly, on remand another attempt to secure those 
records should be made.

The Veteran contends that he has PTSD that is related to his 
service.  Specifically, he contends that while serving as a 
security specialist in either late 1982 or early 1983, he 
witnessed the crash of a German F-104 aircraft and saw the 
burned bodies of the pilot and a trainer.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).

In March 2009, VA made a formal finding that the Veteran's 
stressors could not be verified because he did not provide 
relevant information with sufficient specificity about the 
claimed stressors capable of verification.

With the exception of a January 1986 report that shows that 
the Veteran underwent a social actions consultation during 
which he was seen for possible drug abuse, the service 
medical records are void of any treatment for or diagnosis of 
any psychiatric disability.  VA medical records reflect 
diagnoses of anxiety, a depressive disorder, and PTSD.

VA medical records include a January 2004 report at which 
time the Veteran indicated that he served as a security 
specialist at an Air Force base from 1981 to 1986 that housed 
nuclear weapons and that he was confronted with the stress of 
constant potential threats.  He was diagnosed with PTSD.  
While the Veteran does not contend and the service personnel 
records do not show that he was involved in combat during his 
service, a March 2006 VA medical report reflects a diagnosis 
of combat-related PTSD.  He has also been diagnosed with 
other psychiatric disorders and this remand will allow 
service connection for all current psychiatric disorders to 
be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a psychiatric disorder during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current psychiatric disability to 
his active service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. (2006).  The examiner on 
remand should specifically reconcile the opinion with the 
January 2004 diagnosis of PTSD, the March 2006 diagnosis of 
combat-related PTSD, and any other opinions of record.

With regard to the Veteran's claim for increased rating for a 
left knee disability, the Veteran was afforded a VA 
examination in July 2005 and his testimony indicates that his 
disability has worsened.  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Since it appears from the statements of record that the 
Veteran's left knee disability may have worsened since the 
date of the latest examination, the Board finds that a new 
examination is in order.

Accordingly, the case is REMANDED for the following action:


1.  Obtain the Veteran's VA treatment 
records dated since March 2009.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from the 
Wiregrass Medical Center and any 
additional providers and treatment records 
identified by the Veteran.  All attempts 
to secure the records must be documented 
in the claims folder.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disabilities.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the January 2004 and March 2006 
PTSD diagnoses.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose all current psychiatric 
disabilities.  Provide a full multi-axial 
diagnosis and specifically state whether 
or not each criterion for a diagnosis of 
PTSD is met pursuant to DSM-IV and 
specify upon what stressor the diagnosis 
is based from the Veteran's service.  If 
the diagnosis is based on a non-service 
stressor, the examiner should so state.

(b)  For each psychiatric disability 
diagnosed, the examiner should opine as 
to whether it is as likely as not (50 
percent or more probability) that each 
psychiatric disability, to include 
PTSD, was incurred in or aggravated by 
the Veteran's service, or is due to an 
event or injury during his service, 
including treatment for possible drug 
abuse in January 1986.  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a 
psychiatric disability, in addition to 
his statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

5.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's left knee disability.  The 
claims file should be made reviewed and 
that review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Provide ranges of motion of the 
left knee in degrees.

(b)  Describe any functional limitation 
of the left knee due to pain, weakened 
movement, excess fatigability, pain 
with use, or incoordination.  
Additional limitation of motion during 
flare-ups and following repetitive use 
due to limited motion, excess motion, 
fatigability, weakened motion, 
incoordination, or painful motion 
should also be noted.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss.

(c)  State what impact, if any, the 
Veteran's left knee disability has on 
his employment and daily living 
activities.  The examiner should also 
opine as to whether the Veteran's 
service-connected left knee disability, 
without consideration of any other 
nonservice-connected disability, 
renders him unable to secure or follow 
a substantially gainful occupation.

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

